STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re S.H. and L.W.                                                                 FILED
                                                                               February 2, 2021
No. 20-0649 (Webster County 19-JA-45 and 19-JA-46)                              EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


       Petitioner Mother C.H., by counsel Andrew B. Chattin, appeals the Circuit Court of
Webster County’s July 28, 2020, order terminating her parental rights to S.H. and L.W. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N.
Felton-Ernest, filed a response in support of the circuit court’s order. The guardian ad litem, Mary
Elizabeth Snead, filed a response on behalf of the children also in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period to correct the conditions of abuse and neglect.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In September of 2019, the DHHR filed a child abuse and neglect petition against petitioner
after two-year-old S.H. was found alone playing in the middle of the road. The DHHR investigated
and learned that petitioner’s live-in boyfriend failed to supervise S.H, who had been left in his care
while petitioner was gone. During the investigation, the home was found to be in a deplorable and
filthy condition with numerous safety hazards including medications and other choking hazards
on the floors within reach of the young children. The DHHR filed the instant petition alleging that
petitioner failed to supervise the children and provide them with a fit and suitable home. The
DHHR added that it was referred to petitioner’s home for unfit living conditions as recently as
June of 2019, and petitioner cleaned up the home by August of 2019. Petitioner waived her

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
preliminary hearing and was granted supervised visitations. The circuit court ordered petitioner to
submit to drug screens.

        Petitioner filed a motion for an improvement period in October of 2019, and the circuit
court held an adjudicatory hearing the next month. Petitioner stipulated to the allegations contained
in the petition, and the circuit court adjudicated her as an abusing parent. The circuit court held the
motion for an improvement period in abeyance but ordered petitioner to submit to drug screens
and continue exercising supervised visitations. The DHHR also provided petitioner with adult life
skills and parenting sessions with a provider.

        The circuit court held a dispositional hearing in June of 2020. The Child Protective Services
(“CPS”) worker assigned to supervise petitioner testified that petitioner initially complied with
services by exercising visits with the children, submitting to drug screens, and completing
parenting sessions. She stated, however, that in January of 2020, petitioner moved to Kanawha
County with an unknown man and had not seen the children since. According to the worker, that
same month petitioner tested positive for methamphetamine and she contacted the DHHR stating
that she would no longer participate in services. Petitioner stopped submitting to drug screens in
January of 2020. The worker further stated that she tried to complete a home visit to inspect
petitioner’s new home in June of 2020, but petitioner refused to allow the worker inside the house.
The worker took pictures of the outside of the home, which showed large amounts of trash and
pots of marijuana plants. Also, the worker testified that at a multidisciplinary team (“MDT”)
meeting in June of 2020, petitioner agreed to move forward with services but demanded a different
parenting class provider. The circuit court then admitted several photographs of petitioner’s current
home. The worker also explained that petitioner was offered drug rehabilitation services, but
declined. Next, petitioner testified and stated that she was willing to comply with the terms and
conditions of an improvement period if she were given a new provider and if the DHHR would
“compromise” with her. She stated that she had complied with drug testing and blamed her lawyer
and the DHHR for her inability to see the children since January of 2020. Lastly, petitioner denied
using methamphetamine but admitted to using marijuana in May of 2020. She further indicated
that the marijuana plants found at the home where was she was currently living were seized by the
police. Petitioner also refused to submit to a drug screen after the hearing.

        At the close of evidence, the circuit court found that petitioner had not corrected the
conditions of abuse and neglect as the pictures showed that her current home was unfit for the
children. The circuit court noted petitioner’s attitude towards the DHHR regarding the terms of an
improvement period and found that petitioner was unlikely to fully participate in an improvement
period. The circuit court also found that petitioner failed to comply with the circuit court’s orders
by testing positive for methamphetamine, using controlled substances, and possessing controlled
substances. Accordingly, the circuit court terminated petitioner’s parental rights upon finding that
there was no reasonable likelihood that she could correct the conditions of abuse and neglect in
the near future and that termination was necessary for the children’s welfare. Petitioner now
appeals the July 28, 2020, dispositional order terminating her parental rights to the children. 2


       2
         S.H.’s biological father voluntarily relinquished his parental rights and the permanency
plan for S.H. is adoption by his foster family. The father of L.W. is a nonabusing parent, and the
permanency plan for L.W. is to remain in the father’s care.
                                                  2
       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period to correct the conditions of abuse and neglect.
According to petitioner, she had suitable housing at the time of the dispositional hearing, and she
testified that she would comply with the terms and conditions of an improvement period. Petitioner
concedes that she did not fully cooperate with services due to her disliking the service provider
but argues that she would have completed an improvement period if granted one. We find
petitioner is entitled to no relief.

        As this Court has recognized, a parent bears the burden of establishing that she is likely to
fully comply with an improvement period in order to obtain one. In re Charity H., 215 W. Va. 208,
215, 599 S.E.2d 631, 638 (2004) (a parent’s “entitlement to an improvement period is conditioned
upon the ability of the [parent] to demonstrate ‘by clear and convincing evidence that the [parent]
is likely to fully participate in the improvement period’”). Here, the record overwhelmingly
establishes that petitioner failed to satisfy this burden, given her refusal to participate in services
beginning in January of 2020 and her agreement to comply with the terms and conditions of an
improvement period only if the DHHR compromised. Although petitioner claims that she
complied with drug screening, the record shows that she stopped drug screening after testing
positive for methamphetamine in January of 2020. Also, petitioner admitted at the dispositional
hearing to using controlled substances and living at a home that harvested marijuana. Petitioner
claims that she would correct the conditions of abuse and neglect, yet the record indicates that she
moved into another deplorable and unfit home in another county. In short, we find that petitioner’s
unsupported assertion that she was likely to address the conditions of abuse and neglect was
insufficient to satisfy the burden of proof necessary for obtaining an improvement period. Because
petitioner failed to satisfy this burden, we find no abuse of discretion in the circuit court’s denial
of her motion for an improvement period. In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345
(2015) (“West Virginia law allows the circuit court discretion in deciding whether to grant a parent
an improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996)



                                                  3
(“It is within the court’s discretion to grant an improvement period within the applicable statutory
requirements . . . .”).

        Further, we find no error in the circuit court’s termination of petitioner’s parental rights.
According to petitioner, her home at the time of the dispositional hearing was suitable for the
children. However, the circuit court reviewed the photos of petitioner’s home, which showed that
the house was surrounded by trash and unfit for the children’s habitation. Furthermore, petitioner
admitted that police seized marijuana plants from that home. Finally, petitioner denied using
methamphetamine despite testing positive for the substance in January of 2020. Upon reviewing
the record, we find that the circuit court made the appropriate findings necessary for termination
under West Virginia Code § 49-4-604(c)(6). Specifically, the circuit court found that there was no
reasonable likelihood petitioner could substantially correct the conditions of abuse and neglect in
the near future based, in part, upon her refusal to participate in services or otherwise correct the
conditions of abuse and neglect. This is a situation in which there is no reasonable likelihood that
a parent can correct such conditions. W. Va. Code § 49-4-604(d)(3) (providing that no reasonable
likelihood the conditions of abuse and neglect can be substantially corrected exists when the parent
has “not responded to or followed through with a reasonable family case plan”). Additionally, this
Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
circuit court’s termination of petitioner’s parental rights.

       For the foregoing reasons, the circuit court’s July 28, 2020, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: February 2, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton



                                                 4